The election of Asa Hall, returned a member from the town of Windsor, was controverted by Elijah Turner, Jr., *251and others, for the following reasons, alleged in their petition : —
“ That, at the meeting for the election, the votes were east, without the list of voters being called ; that some persons, whose names were not on the list, voted; and, that, during the balloting, the selectmen allowed four persons, who had voted, and whose right to vote was disputed, to put their hands into the box containing the votes, and to take out such as they pleased.”
The committee on elections, to whom the petition Was referred, reported, that, from the evidence submitted to them, the said Hall appeared to be duly elected.1 [It does not appear, that any documentary evidence was laid before the committee, either to prove or disprove the allegations in the petition; and it cannot be determined from their report, whether they decided in favor of the election, because the allegations against it were not proved, or because they considered the objections groundless.]
The report was agreed to.

 48 J. H. 10, 54.